Citation Nr: 1101930	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-40 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant served on active duty from November 1945 to April 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the benefit sought on appeal.     

By rating action in October 2007 the Veteran was found to be 
incompetent.  A fiduciary was appointed by the RO.  The Veteran's 
daughter who provides care for him challenged the appointment, 
and requested that she be appointed as fiduciary instead.  While 
an appeal to the Board is not the proper venue for such a 
challenge; the Veteran may appeal the RO's finding of 
incompetency.  If successful in re-establishing his competency, 
he could then appoint his daughter as his fiduciary.  The RO 
therefore developed the issue as whether the Veteran was 
competent to handle the disbursement of his funds.  A statement 
of the case was issued in December 2008.  However the Veteran 
failed to perfect an appeal to the Board, and this issue is 
therefore not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). See 38 U.S.C.A. § 
7107(a)(2) (West 2002).


REMAND

The Veteran contends that he is entitled to special monthly 
compensation based on the need for aid & attendance because of 
his service-connected disabilities. The Veteran is currently 
service-connected for hypertensive cardiovascular disease, rated 
as 100 percent disabling; PTSD, rated as 50 percent disabling; 
residuals, fracture, right distal femur, rated as 30 percent 
disabling; residuals, fracture left fibula, rated as 20 percent 
disabling; bursitis, left shoulder, rated as 10 percent 
disabling; varicose veins, left lower extremity, rated as 10 
percent disabling; varicose veins, right lower extremity, rated 
as 10 percent disabling; hiatal hernia with duodenal ulcer, rated 
as 10 percent disabling; residuals, fracture sacrum, rated as 10 
percent disabling; and, bilateral hearing loss, rated as 0 
percent disabling.  Based on a review of the record, the Board 
finds that additional development is necessary prior to the 
adjudication of the claim.

The Board notes that special monthly compensation is payable 
under 38 U.S.C.A. § 1114(l) if, as the result of service- 
connected disability, the Veteran is permanently bedridden or is 
so helpless as to be in need of regular aid and attendance of 
another person. See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.350(b) (2010).

Need for aid and attendance means being so helpless as to require 
the regular aid and attendance of another person. 38 U.S.C.A. § 
3.350(b). As it pertains to the present case, criteria for 
establishing such need include whether the Veteran is permanently 
bedridden or is so helpless as to be in need of regular aid and 
attendance as determined under criteria enumerated under 38 
C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the following factors will be 
accorded consideration in determining whether the Veteran is in 
need of regular aid and attendance of another person: (1) 
inability of the Veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; (2) frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without such aid; (3) inability of the Veteran to feed himself 
because of the loss of coordination of upper extremities or 
because of extreme weakness; (4) inability to attend to the wants 
of nature; or (5) physical or mental incapacity which requires 
care or assistance on a regular basis to protect the Veteran from 
the hazards or dangers incident to his daily environment. 38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made. The particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with her condition as a whole. It is only necessary 
that the evidence establish that the Veteran is so helpless as to 
need regular aid and attendance not that there is a constant need 
for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 
9 Vet. App. 222, 224 (1996) (holding that at least one factor 
listed in § 3.352(a) must be present to grant special monthly 
compensation based on the need for aid and attendance).

Here, based on a review of the medical evidence of record, it is 
unclear whether the Veteran currently satisfies the criteria for 
special monthly compensation based on the need for aid and 
attendance.  The claims folder contains extensive medical 
treatment records.  It is noted that the Veteran could not leave 
his home without the assistance of another.  He could not feed, 
bathe, perform toilet functions, or dress himself without the 
assistance of another.  

The Board notes that the appellant has a service-connected 
disabilities evaluated as 100 percent disabling.  As such, he has 
previously been granted SMC on the basis of being housebound. Id.

In April 2007, the Veteran was afforded a VA examination.  At 
that time, it was noted that the Veteran required assistance to 
protect himself from the hazards of his daily environment and 
ordinary living.   He could not leave his home without being 
taken by someone else.  He was dizzy with poor balance and was 
unsteady on his feet.  He had difficulty with self care and 
washing himself and was urinary incontinent.  He appeared to be 
confused.

The Veteran was noted to be totally incapacitated needing the 
assistance of another to be able to leave his home.  He was also 
noted to have Alzheimer's disease, PTSD, major depression and 
anxiety disorder.  

A July 2007 geriatric medicine assessment noted the Veteran 
required oxygen therapy and frequent observation by a nurse.  He 
required assistance bathing, dressing, eating, using the toilet, 
and moving about indoors.  He was incontinent of urine, and had 
fungal skin problems.  He also resisted care, taking medications, 
and eating, etc.  

The Veteran contends that he requires the regular aid and 
attendance from another. Since the claims folder reveals that the 
last VA examination discussing the need for aid and attendance 
was performed in April 2007, almost three years ago, a remand is 
necessary to obtain a new VA aid and attendance examination in 
order to determine the impact the Veteran's disabilities have on 
his ability to take care of himself.  38 U.S.C. § 5103A(d)(2); 38 
C.F.R. § 3.327(a); See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board emphasizes that special monthly pension claims are 
predicated on the current severity of the Veteran's service- 
connected disabilities.  Prior to any examination, the Veteran's 
claims folder should be updated with any pertinent outstanding VA 
and private treatment records.  See 38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b), (c).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO/AMC 
should obtain any outstanding pertinent 
treatment records and associate them with the 
claims folder.  

2.  The RO/AMC should take the appropriate 
steps to arrange for a VA examination with an 
individual with the expertise to determine if 
the Veteran has a permanent need for regular 
aid and attendance due to his service-
connected disabilities.  The examiner should 
review the Veteran's claims file and medical 
records and determine the nature, extent, 
severity, and manifestations of the Veteran's 
service-connected disabilities.  The examiner 
is requested to render an opinion as to 
whether the Veteran's service-connected 
disabilities result in physical or mental 
impairment that render him so helpless as to 
require the regular aid and attendance of 
another person by reason of his service- 
connected disabilities.

The examiner is requested to consider each 
existing condition and its impact on the 
Veteran's ability to perform acts of daily 
living, including keeping himself clean and 
presentable, feeding, dressing and undressing 
himself, attending to his needs of nature, 
and incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards or 
dangers incident to his daily environment.

The examiner should provide a rationale for 
any medical opinion expressed.  If he or she 
is unable to provide an opinion without 
resorting to mere speculation, then he or she 
should state why.

3.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a review to 
verify that all requested opinions have been 
offered.  If information is deemed lacking, 
the AMC/RO should refer the report to the VA 
examiner for corrections or additions. See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient 
detail, it is incumbent upon the rating board 
to return the examination report as 
inadequate for evaluation purposes.).

4.  After all appropriate development has 
been accomplished, the AMC/RO should consider 
all of the evidence of record and re- 
adjudicate the Veteran's claim. If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC) and given an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



 Department of Veterans Affairs


